          Case 2:17-cv-00725-TLN-AC Document 23 Filed 12/14/18 Page 1 of 1
 1

 2

 3

 4

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11 RODNEY HOWARD                                           CASE: 2:17−CV−00725−TLN−AC

12                          vs.

13 THE PERMANENTE MEDICAL GROUP,                           ORDER OF REASSIGNMENT
   INC. , ET AL.
14
                                                     /
15             The court, having considered the retirement of Magistrate Judge

16 Gregory G. Hollows , finds the necessity for reassignment of the above captioned case,

17 and for notice to be given to the affected parties.

18             IT IS THEREFORE ORDERED that:

19             The above captioned case shall be and is hereby REASSIGNED from

20 Magistrate Judge Gregory G. Hollows to Magistrate Judge Allison Claire for all

21 further proceedings. The new case number for this action, which must be used on all

22 documents filed with the court, is: 2:17−CV−00725−TLN−AC

23             All dates currently set in this reassigned action shall remain pending subject to further order

24 of the court.

25             DATED: December 14, 2018

26

27                                                                       LAWRENCE J. O'NEILL, CHIEF
                                                                         U.S. DISTRICT COURT JUDGE
28
